                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:18CR333

        vs.
                                                                       ORDER
RAMON SIMPSON,

                       Defendant.


       This matter is before the court on the motion of Attorney John G. Gromowsky to withdraw
as learned counsel for the defendant, Ramon Simpson. (Filing No. 148). John G. Gromowsky
represents that the Government is no longer seeking the death penalty against Mr. Simpson. Due
to the government no longer seeking the death penalty against Mr. Simpson he is no longer entitled
to learned counsel. Therefore, John G. Gromowsky’s motion to withdraw (Filing No. 148) is
granted. Attorney Matthew M. Munderloh will remain as counsel of record on the case.
       The clerk shall provide a copy of this order to John G. Gromowsky.
       IT IS SO ORDERED.

       Dated this 24th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
